Title: From George Washington to George William Fairfax, 11 March 1778
From: Washington, George
To: Fairfax, George William



Dear Sir,
Head Qrs [Valley Forge] Pensa Mar. 11th 1778.

Immediately on my appointment to the command of the American Army and arrival at Cambridge (near Boston) in the year 1775, I informed you of the impracticability of my longer continuing to perform the duties of a friend by having an eye to the conduct of your Collector & Steward, as my absence from Virginia would not only withdraw every little attention I otherwise might have given to your business, but involve my own in the same neglected predicamt—What use you may have made of the information I know not, having heard nothing from you these four years, nor been in Virga the last three.
I have heard and fear it is true, that your Seat (Belvoir) is verging fast to destruction—In what condition, & under what managemt your estate in Berkeley is, I know not—and equally ignorant am I respecting the Conduct of Peyton—but earnestly advise you to impower some person to attend to these matters, or the consequence is obvious.
Lord Fairfax (as I have been told) after having bowed down to the grave, & in a manner shaken hands with death, is perfectly restored, & enjoys his usual good health, and as much vigour as falls to the lot of Ninety. Your Sister Washington goes on teeming, but can not produce a boy—Miss Fairfax was upon the point of Marriage in decemr last with a Relation of mine, a Mr Whiting, but her ill health delayed it at that time, & what hath happend since I know not. Your Nieces in Alexand[ri]a are both married—the elder to Mr Herbert—the younger

to Mr Harry Whiting, Son of Frank in Berkeley—Mrs Cary, her Son Colo. Cary, Mr Nicholas, Mrs Ambler, & their respective families were all well about two Months ago. Miss Ca⟨ry⟩ is married to Tom Nelson, second Son to the Sec⟨retary⟩.
Mrs Washington who is now in Qrs w⟨ith⟩ me joins in most affecte Complimts to Mrs Fairf⟨ax⟩ & yourself, with Dr Sir Yr Most Obedt Sert

Go: Washington

